UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7237


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD WILSON SHORT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:03-cr-00044-MR-DLH-1)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd W. Short, Appellant Pro Se. Richard Lee Edwards, Assistant
United   States  Attorney,   Asheville, North  Carolina;   Jill
Westmoreland Rose, United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Todd     Wilson   Short     appeals    the   district     court’s    order

denying     his   motion   for    clarification    or     modification    of   a

condition of supervised release and approval of his request to

open an online account to raise contributions to finance his

civil    litigation.       We   have   reviewed   the    record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Short, No. 1:03-cr-

00044-MR-DLH-1 (W.D.N.C. Aug. 5, 2015). *               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




     * To the extent that Short challenges his criminal judgment
and the restitution order, we decline to address these claims,
which were not presented to the district court. See Williams v.
Prof’l Transp. Inc., 294 F.3d 607, 614 (4th Cir. 2002) (“Issues
raised for the first time on appeal are generally not considered
absent exceptional circumstances.”).



                                        2